Title: Marsh, Capen and Lyon to James Madison, 4 May 1830
From: Marsh, Capen & Lyon
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    Boston,
                                
                                May, 4, 1830.
                            
                        
                        
                        
                        Though not personally known to you, yet, we feel a confidence in addressing one who is ever ready and able to
                            appreciate motives, and wishes well to every design that is calculated to promote the welfare of this country.
                        We can only state the subject (of this letter) simply, as we should hold it out of place to urge any thing to
                            a person who is by far more capable of judging of its expediency, than our selves.
                        Believing most firmly that much of the prosperity of this country depends upon the sound and substantial
                            doctrines and advice of those men who have proved to the world the disinterestedness of their motives and the purity of
                            their patriotism, we are persuaded that when they shall be no more, a greater security could not exist for the rights
                            & liberties of this Country than their works in the hands of every citizen. And we know
                            of no writing that would be of greater service than yours. A compilation of them would afford the public a benefit and 
                            convenience which many have long desired and which, of course, can be executed under your direction with more judgement and
                            accuracy than in the hands of any other individual.
                        It is our wish, should you deem it expedient, to make arrangements to publish the same either for you, or
                            for ourselves, allowing an ample price for the copy right.
                        Our firm has a house established in Boston and another in Concord N. H. and should it be agreeable for you to
                            answer our request, in any way, we shall be happy to give references as it regards our responsibleness and promptitude in
                            business. Wishing you health and peace, We are with high consideration of Respect Your Most Obt. & Humb. Servts.
                        
                            
                                Marsh, Capen & Lyon
                            
                        Booksellers and Publishers
                    